Title: To James Madison from Jacquelin Ambler, 20 April 1782
From: Ambler, Jacquelin
To: Madison, James



Dear Sir
Virginia Richmond April 20th. 1782

I sent on your favor which came by Post on Thursday to our friend Mr. Jameson, who is still at York; & doubt not he will replace the money immediately which was so kindly advanced his Nephew. I know he lodged thirty pounds with Mr. Foster Webb, before he left Richmond; and expected Mr. Webb would have been in Philadelphia by this time. The sudden, unexpected death of the Treasurer makes it uncertain now when he can get out. Mr. Jameson was unwilling to make the remittance by draft on Phila. lest any possibility of disappointment should happen, but as Mr. Webb’s trip is still delayed, I have advised him to send on a good Bill as speedily as possible.
I rejoice to hear the Allies of France were included in the Capitulation of St. Kitts. The omission was eagerly caught at by those who are never happier than when they meet with an opportunity of increasing the prejudices against our friends.
The Executive have been exceedingly jealous for some time past on account of the great number of flag Vessels which arrive from New York and have given the most pointed Orders to have them diligently search’d and nothing permitted to be landed from them without their express license.
We are quite without news from any quarter. I am Dear Sir with great esteem & regard Yours
J. Ambler
